Citation Nr: 1821585	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-240 97A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating for bilateral leg scars, status post-lacerations.  

3.  Entitlement to an initial compensable disability rating for bilateral tinea pedis and onychomycosis.  

4.  Entitlement to an initial disability rating in excess of 60 percent for herpes genitalis.  

5.  Entitlement to an initial compensable disability rating for bilateral pes planus and plantar fasciitis.

6.  Entitlement to an initial compensable disability rating for residuals of right hand status post-transverse fracture of the distal fifth metacarpal.  

7.  Entitlement to an initial compensable disability rating for right shoulder strain prior to May 25, 2017, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran had active service from April 21, 1998 to May 29, 1998 and from August 1998 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before the Board in Washington, D.C. in June 2015, but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d).  

In March 2016, the Board denied a disability rating higher than 10 percent for tinnitus, and denied service connection for bilateral Achilles tendonitis, a bilateral leg condition, and periodontitis.  The issues of entitlement to service connection for hearing loss and bilateral upper extremity peripheral neuropathy, along with the higher rating claims for bilateral leg scars status post-lacerations; bilateral tinea pedis and onychomycosis; herpes genitalis; bilateral pes planus and plantar fasciitis; right shoulder strain; and residuals of a right hand, status post-transverse fracture of the distal fifth metacarpal, were remanded for additional development.  

In a July 2017 rating decision, service connection was granted for thoracic outlet compression syndrome/scaleneus anticus syndrome of both the right and left upper extremity.  This represents a full grant of the benefit sought with respect to the service connection claim pertaining to disability of the bilateral upper extremities.  

In addition, the July 2017 rating decision reflects that the disability rating for right shoulder strain was increased to 20 percent, effective May 25, 2017, and the rating for herpes genitalis was increased to 60 percent, effective January 1, 2011.  

The Board notes that the May 2017 VA audio examination report notes that the Veteran is employed.  As such, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not before the Board.  

The issue of entitlement to service connection for bilateral hearing loss, along with the initial higher rating claims for bilateral leg scars; bilateral tinea pedis with onychomycosis; herpes genitalis; and bilateral pes planus and plantar fasciitis, are addressed in the decision below.  The increased rating claims for right shoulder strain and residuals of a right hand status post-transverse fracture of the distal fifth metacarpal are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran does not have hearing impairment for VA purposes.  

2.  Bilateral leg scars, status post-lacerations, are not manifested by pain or tenderness and do not cause functional impairment.  

3.  Tinea pedis with onychomycosis affects less than five percent of the total body area and zero percent of the exposed body area.  

4.  Herpes genitalis is assigned the maximum rating under the applicable diagnostic code; it does not result in functional impairment.  

5.  The Veteran's pes planus and plantar fasciitis are productive of moderate symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for an initial compensable rating for bilateral leg scars, status post-lacerations, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7805 (2017).

3.  The criteria for an initial compensable rating for bilateral tinea pedis with onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, DCs 7806, 7813 (2017).

4.  The criteria for an initial rating in excess of 60 percent for herpes genitalis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DCs 7800-7815 (2017).

5.  The criteria for an initial 10 percent disability rating, and no higher, for bilateral pes planus and plantar fasciitis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5276 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

B.  Analysis

The Veteran seeks service connection for hearing loss.  He contends that he has hearing loss as a result of noise exposure during service, to include while on the rifle range.  

The March 1998 service entrance examination report shows that the ears and drums were normal, and none of the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was greater than 5 decibels.  His hearing was assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

A July1998 examination report shows that the ears and drums were normal, and audiometer results did not show hearing loss.  A September 1998 audiogram report reflects that none of the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was greater than 5 decibels, and his hearing was assigned a profile of "1."  It was noted that he was not routinely exposed to hazardous noise.

An April 1999 REPORT OF MEDICAL HISTORY reflects that he denied hearing loss.  A September 2000 examination report shows that the ears and drums were normal, and results of an audiometer reflect that none of the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was greater than 10 decibels.

Results of audiometric testing in December 2002 reflect that none of the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was greater than 5 decibels.  A July 2003 examination report shows that the ears and drums were normal.

In a November 2006 MEDICAL SURVEILLANCE QUESTIONNAIRE, he noted noise exposure during boot camp, from July 1998 to December 1998, as a potential occupational hazard.  REPORTs OF MEDICAL HISTORY in June 2004 and July 2006 reflect that he denied ear trouble and hearing loss.  A September 2007 REPORT OF MEDICAL HISTORY reflects that he denied having hearing loss.  

An April 2009 CHRONOLOGICAL RECORD OF MEDICAL CARE notes no complaint of changes in hearing since the last hearing test and no existing hearing tests were noted to show thresholds in either ear at 500, 1000, and 2000 Hertz that averaged 30 decibels or greater; or 45 decibels or greater at 3000 Hertz, or 55 decibels or greater at 4000 Hertz.  

The July 2011 VA examiner noted no high frequency sensorineural hearing loss that would typically be associated with tinnitus due to noise exposure, and optoacoustic emissions testing indicated normal cochlear function.  In addition, although the speech recognition score in the left ear was noted to be below 94 percent, the examiner called in to question the validity of the score given the completely normal pure tone thresholds, bilaterally.

A March 2014 VA treatment record notes no hearing deficit.  

The May 2017 VA examination was conducted pursuant to the Board's remand.  The May 2017 report of examination shows that the Veteran does not meet the criteria for hearing impairment under 38 C.F.R. § 3.385 for either ear.  Because a current disability is not been shown for claimed hearing loss, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the May 2017 report of examination reflects that none of the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 26 decibels or greater.  In addition, speech recognition scores using the Maryland CNC Test were not less than 94 percent in either ear.  38 C.F.R. § 3.385.  The VA examiner added that the Veteran's hearing was normal in both ears during service.  Although the hearing examination report at separation was noted to be unavailable, the examiner cited to the July 2011 VA examination report conducted within one year after separation showing normal hearing in both ears with no significant threshold shifts (STS) in either ear when compared to the results of audiometric testing at service entrance in 1998.  In addition, the examiner reported normal cochlear function and peripheral hearing in both ears, concluding that there was no evidence of acoustic trauma in either ear.  The examiner specifically determined that there is no nexus between the Veteran's reported hearing loss and service.  

Even assuming the Veteran was exposed to loud noise during service as asserted in a November 2014 submission, and his military occupational specialty (MOS) was field medical service technician, and the July 2011 VA examination report indicates that he was to attend nursing school, he is not shown to have medical expertise regarding a diagnosis of a hearing loss disability and/or causation.  

The Board finds the May 2017 VA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the audiologist reviewed and considered the entire claims file in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to the greatest probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

As such, the preponderance of the evidence is against the claim of service for bilateral hearing loss; there is no doubt to be resolved.  Therefore, service connection for bilateral hearing loss is not warranted.

II.  Higher Ratings

A.  Laws and Regulations 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairment of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Pursuant to DC 5276 pertaining to pes planus, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and a maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.

DCs 7800 to 7805 pertain to scars.  38 C.F.R. § 4.118.  

DC 7800 addresses disfigurement of the head, face, or neck.  

DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar.  If one or more scars are both unstable and painful 10 percent is added to the evaluation.  

Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.  

Under DC 7806, pertaining to the evaluation of dermatitis or eczema, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

DC 7813 provides that dermatophytosis (ringworm: of feet, tinea pedis) is to be rated under an appropriate diagnostic code (i.e., under Code 7800, 7801, 7802, 7803, 7804, 7805, or 7806) depending upon the predominant disability.  

Under DC 7815, pertains to bullous disorders, including pemphigus vulgaris, pemphigus foliaceous, bullous pemphigoid, dermatitis herpetiformis, epidermolysis bullosa acquisita, benign chronic familial pemphigus (Hailey-Hailey), and porphyria cutanea tarda).  The maximum 60 percent rating contemplates more than 40 percent of the entire body affected or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

B.  Analysis

1.  Bilateral Leg Scars

The Veteran seeks an initial compensable rating for residuals scars of the bilateral legs, status post-lacerations.  He maintains that a compensable rating is warranted.  

The initial noncompensable (i.e., zero percent) rating was assigned under 38 C.F.R. § 4.118, DC 7805, which rates scars based on the limitation of function of the part affected.  The evidence establishes that a compensable rating for the bilateral leg scars, status post lacerations, is not warranted at any time during the appeal. 

The May 2017 VA examination report notes a 1.2 centimeter (cm) wide linear scar on the right upper shin, and a superficial non-linear scar measuring 2.5 cm wide by 1.2 cm long on the right lower shin.  The approximate total area of the scars on the right lower extremity was 2.5 cm2.  In addition, a 1.2 cm wide linear scar on the left lower shin was noted, along with a 1.5 cm wide by 1.2 cm long non-linear scar on the medial upper shin, and a 5 cm wide by 1 cm long scar on the lateral upper shin.  The approximate total area of the scars on the left lower extremity was 6.8 cm2.  The report of examination reflects that the scars are not painful or unstable with frequent loss of covering of the skin over any scar.  No impact on the Veteran's ability to work due to the scars was reported.  

In addition, the July 2011 VA examination report notes that the bilateral legs scars were not painful and did not result in limitation of motion or loss of function.  The examiner determined that the scars were not unstable, noting no skin breakdown.  In addition, the examiner concluded that the scars did not affect the Veteran's usual daily activities or occupation.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the bilateral leg scars do not warrant a compensable rating under any applicable diagnostic code at any time during the appeal period.  The scars are not unstable or painful and thus, a compensable rating under DC 7804 is not warranted.  The Board further finds that the Veteran's scars do not result in any disabling effects to warrant a compensable rating under another appropriate diagnostic code in accordance with DC 7805.  Therefore, a compensable rating is not warranted under DC 7805 based on disabling effects due to the Veteran's service-connected bilateral leg scars. 

The Veteran is competent to report his symptoms.  Although his MOS was field medical service technician and the July 2011 VA examination report indicates that he was to enroll in nursing school, the evidence does not establish that the criteria for a compensable rating for bilateral leg scar are met.  

The Board finds the May 2017 VA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  The opinion was based on an accurate history, and contained a well-reasoned explanation, and is consistent with the July 2011 VA opinion.  As such, this opinion is entitled to the most significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 302-04 (2008).

As the preponderance of the evidence is against an initial compensable rating for bilateral legs scars, status post lacerations; there is no doubt to be resolved and the claim must be denied. 

2.  Bilateral Tinea Pedis with Onychomycosis

The Veteran seeks a compensable rating for his service-connected bilateral tinea pedis with onychomycosis, which is rated under DC 7813.  He asserts that the severity of the condition warrants a compensable rating.  

In this case, as the Veteran's predominant disability is tinea pedis and no functional impairment, only DC 7806 is appropriate for consideration.  38 C.F.R. § 4.118, Code 7813.  

The May 2017 VA examination report notes no exposed area is affected by the Veteran's bilateral tinea pedis with onychomycosis and that less than 5 percent of the total body area is affected.  In addition, and although redness of the skin on the feet with peeling consistent with moccasin-type tinea pedis was reported, along with findings consistent with onychomycosis, intermittent treatment was noted to be topical medication only and no side effects from the treatment were reported.  Although the Veteran stated that he was told he could be treated with systemic antifungal medication, he noted he had declined that regimen given possible side effects.  The evidence does not show intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks during the past 12-month period.  In addition, the VA examiner concluded that the bilateral tinea pedis with onychomycosis does not impact the Veteran's ability to work.  

Consistent with the May 2017 VA examination report is the July 2011 VA examination report noting that bilateral tinea pedis and toenail fungus affected no exposed area and less than 5 percent of the total body area.  In addition, no associated scarring or disfigurement was reported, and no functional impairment due to bilateral tinea pedis with toenail fungus was noted.  

The Veteran is competent to report his symptoms.  Although his MOS was field medical service technician and the July 2011 VA examination report indicates that he was to attend nursing school, the evidence does not establish that the criteria for a compensable rating have been met.  

The Board finds the May 2017 VA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation, and is consistent with the July 2011 VA opinion.  As such, this opinion is entitled to the most significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus a compensable rating for bilateral tinea pedis with onychomycosis is not warranted.  

3.  Herpes Genitalis

The Veteran seeks an initial higher rating for herpes genitalis.  As noted above, in a July 2017 rating decision, the initial rating was increased to 60 percent for the entire appeal period.  

The Board notes that the RO assigned the initial rating following the grant of service connection under DC 7805.  The increase to 60 percent was assigned under DC 7815, which pertains to bullous disorders, and was based on a finding of constant or near constant requirement for corticosteroids as reported in the May 2017 VA skin examination report.  A 60 percent rating is the maximum rating under DC 7815.  

The Veteran is competent to report his symptoms.  Although his MOS was field medical service technician and the July 2011 VA examination report indicates that he was to attend nursing school, the evidence does not establish that the criteria for an initial rating in excess of 60 percent for herpes genitalis are met.  

The Board notes that although the Veteran stated in his June 2012 notice of disagreement that an outbreak of herpes required bedrest for days at a time, there is no evidence of incapacitating episodes which required physician prescribed bed rest.  Rather, the May 2017 VA skin examination report notes no debilitating episodes in the past 12 months.  Moreover, no active lesions were reported, and the examiner determined that the condition did not impact the Veteran's ability to work.  

The Board notes it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor for ratings under DC 7815.  

The Board finds that at no time during the appeal period is the Veteran entitled to a higher rating under any other potentially applicable diagnostic code.  The Board finds the May 2017 VA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation, and is consistent with the July 2011 VA opinion.  As such, this opinion is entitled to the most significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 302-04 (2008).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus an initial rating in excess of 60 percent for herpes genitalis is not warranted.  

4.  Bilateral Planus and Plantar Fasciitis

The Veteran seeks an initial compensable rating for bilateral pes planus and plantar fasciitis, currently rated under 38 C.F.R. § 4.71a, DC 5276, which is the diagnostic code for evaluation of pes planus.  The Veteran asserts that a compensable rating is warranted due to the overall severity of the condition.  

The May 2017 VA foot examiner noted the Veteran's report of pain on use of the feet, particularly with prolonged standing causing pain in the heels, as well as significant pain in the feet when he first gets up and starts walking in the morning.  In addition, pain on manipulation of the feet was reported, along with decreased longitudinal arch height of the feet with weight bearing.  


Plantar fasciitis is not expressly listed in the Rating Schedule pertaining to rating the feet.  See 38 C.F.R. § 4.71a, DCs 5276 to 5284.  However, the Veteran's bilateral foot pain is best encompassed by DC 5276 for pes planus as the criteria includes "pain on manipulation and use."  Under that code, in part, moderate symptoms, with pain on manipulation and use of the feet, bilaterally, warrant a 10 percent disability rating.  

Based on the foregoing and review of the other records after service, to include the July 2011 VA foot examination report, the record shows that the Veteran's bilateral pes planus with plantar fasciitis results in symptoms productive of pain and tenderness.  The Board therefore finds that the Veteran's disability picture due to bilateral pes planus and plantar fasciitis more closely approximates to the criteria for an initial 10 percent rating under DC 5276 consistent with a moderate level of disability.  The Board notes that given the nature of the overlapping symptomatology (pain, in the feet) associated pes planus and plantar fasciitis, to assign a compensable rating under both and DC 5276 and DC 5284 would violate the principal against pyramiding.  

An initial rating in excess of 10 percent is not warranted at any time during the appeal period.  The Veteran is competent to report his symptoms.  Although his MOS was field medical service technician and the July 2011 VA examination report indicates he was to attend nursing school, the evidence does not establish that a rating in excess of 10 percent is warranted.  

Moreover, the "severe" findings required for a 30 percent rating under DC 5276 - objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities - are not shown.  In addition, the "moderately severe" disability required for a rating in excess of 10 percent under DC 5284 is also not shown.  

In that respect, the July 2011 VA examination report notes only mild pronation, and other than a moderate affect on sports, the affect on daily activities as a result of pes planus and plantar fasciitis was no noted to be no more than mild.  In addition, the July 2011 bones examination report reflects no evidence in the feet of abnormal weight bearing, no functional limitation on standing, no functional limitation on walking, and no genu recurvatum.  

Further, the May 2017 VA examination report notes no flare-ups or functional loss, including on repeated use, and pain was not accentuated on use or manipulation of the feet.  In addition, the examiner reported that there was no swelling on use, that there were no characteristic callouses, and that there was no extreme tenderness of the plantar surfaces on one or both feet.  Additionally, no evidence of marked deformity or pronation of either foot was reported.  The weight bearing line did not fall over or medial to the great toe, and no lower extremity deformity other than pes planus causing alteration of the weight bearing line was noted.  The examiner reported that there was no inward bowing of the Achilles tendon, and no marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The examiner concluded that pes planus and plantar fasciitis had no impact on the Veteran's ability to perform any type of occupational task.  

The Board finds the May 2017 VA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation, and is consistent with the July 2011 VA opinion.  As such, this opinion is entitled to the most probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 302-04 (2008).

The evidence is in favor of an initial 10 percent rating for bilateral pes planus and plantar fasciitis.  The preponderance of the evidence is against an initial rating higher than 10 percent for bilateral pes planus and plantar fasciitis; there is no doubt to be resolved.  Thus, a 10 percent rating, and no higher, is warranted for bilateral pes planus and plantar fasciitis.  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial compensable rating for bilateral leg scars, status post-lacerations, is denied.  

An initial compensable rating for bilateral tinea pedis with onychomycosis is denied.  

An initial rating in excess of 60 percent for herpes genitalis is denied.  

An initial 10 percent rating for bilateral pes planus and plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

With respect to the right shoulder disability, the Veteran was afforded a VA examination in May 2017 pursuant to the Board's remand.  However, further VA examination is warranted pursuant to recent precedential decisions by the United States Court of Appeal for Veterans Claims (Court).  This is because more detailed range of motion findings are needed regarding functional loss, per the precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

With respect to the higher rating claim for right hand status post-transverse fracture of the distal fifth metacarpal, the Board notes that the May 2017 VA hand examination report reflects the Veteran's complaints of decreased grip strength on the right side, and although no flare-ups, the Veteran's report of increased symptoms with cold weather was noted.  In addition, the May 2017 VA shoulder examination report notes pain and numbness radiating from the upper extremities to the hands and fingers, and the examiner reported dysfunction of the nerve fibers servicing the bilateral fingers related to the service-connected bilateral scaleneus triangle musculature.  As such, the May 2017 VA hand examination is not completely adequate for a determination.  Thus, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since July 2017.  

2.  After completion of the above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right shoulder disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp. 

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right shoulder symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of right shoulder symptoms, the examiner should conduct a relevant clinical examination. Specifically, the Veteran's right shoulder should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.  

If the examination is not conducted during a flare-up, the functional impact of a flare-up, if any, should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.  

A rationale for all opinions expressed should be provided.  

3.  After completion of the above, schedule a VA examination to assess the current severity of the Veteran's service-connected right hand status post-transverse fracture of the distal fifth metacarpal.  

In rendering the opinion, the examiner should report active and passive range of motion, and address the impact, if any, of neurological impairment.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


